Citation Nr: 0204300	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  94-48 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
of the lumbosacral spine. 

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of a fracture of the right 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of a fracture of the right ankle; assigned a zero 
percent evaluation for that disorder effective November 9, 
1993, the day following separation from active duty; and 
denied service connection for spondylolisthesis of the 
lumbosacral spine.  In a December 1996 rating decision, a 10 
percent evaluation was assigned for the right ankle disorder, 
effective November 9, 1993.  In March 1998, the Board 
remanded the issues on appeal for further development

In a November 1994 statement submitted with a VA Form 9, the 
veteran expressed interest in vocational rehabilitation 
benefits.  This matter is referred to the attention of the 
RO.  

In its March 1998 remand, the Board noted that the issue of 
secondary service connection for a back disorder (other than 
spondylolisthesis) had been raised and referred that matter 
to the RO.  Evidence obtained since then includes a diagnosis 
of lumbosacral strain secondary to "ankle injuries."  
(Residuals of an injury to the right ankle, but not to the 
left ankle, are service-connected.)  In any event, the Board 
finds that a claim of secondary service connection for an 
acquired back disorder is pending and it is referred to the 
Regional Office for appropriate action.  See 38 C.F.R. 
§ 3.303(c) (2001); VAOPGCPREC 82-90 (July 18, 1990) regarding 
congenital or developmental defects and disability from 
superimposed disease or injury.  The issue of secondary 
service connection is not inextricably intertwined with the 
issue of service connection for spondylolisthesis of the 
lumbosacral spine.  





FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran in 
the development of his claims and the RO has attempted to 
obtain all relevant evidence necessary for an equitable 
disposition of this appeal. 

2.  Although spondylolisthesis was not noted on the service 
entrance examination, the competent evidence shows that it 
preexisted service and is a congenital defect for which 
service connection cannot be granted.

3.  Since November 9, 1993, the residuals of a fracture of 
the right ankle, to include any post-traumatic arthritis and 
functional limitation due to pain or related factors, have 
not been manifested by marked limitation of motion of the 
right ankle and do not present an unusual disability picture.


CONCLUSIONS OF LAW

1.  Congenital spondylolisthesis of the lumbosacral spine is 
not a disability from disease or injury for which service 
connection may be granted within the meaning of applicable 
legislation providing VA disability compensation benefits.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(c) (2001); VAOPGCPREC 82-90 (July 18, 1990).

2.  The criteria have not been met for an evaluation in 
excess of 10 percent for residuals of a fracture of the right 
ankle.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5070, 5271, 5272 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A report of private X-rays of the veteran's lumbar spine 
taken in August 1988 was associated with the service medical 
records.  The report was prepared by H. Crawley, M.D., and 
reflects that the veteran was referred to a radiology clinic 
by G. Knox, M.D.  The report reveals that there was a 
bilateral spondylolysis with grade I anterior 
spondylolisthesis of L5 on S1.  A slight narrowing of the 
lumbosacral disc space was present, and the upper pelvis was 
normal.  The impression was spondylolisthesis of L5-S1.

Service medical records reflect that the veteran underwent 
his entrance examination in May 1989.  He denied any 
recurrent back pain and indicated that he had never been 
refused employment, or been unable to hold a job or stay in 
school because of an inability to perform certain motions or 
assume certain positions or for any other medical reason.  It 
was noted that there were no serious health problems such as 
back symptomatology.  On physical examination the spine and 
other musculoskeletal system were noted to be normal.  

In July 1992, the veteran fractured his right medial 
malleolus during a parachute jump.  He was treated with a 
posterior splint.  X-rays of right ankle, foot and lower leg 
taken in early August 1992 revealed no evidence of an acute 
fracture, but there were probable degenerative changes versus 
post-traumatic changes in the region of the medial malleolus.  
In mid-August 1992, additional X-rays of the right ankle and 
foot were taken and showed an avulsion fracture of the medial 
malleolus, which was healing.  X-rays of the right ankle 
taken in November 1992 revealed an osteochondral defect of 
the right talus but no soft-tissue swelling or other 
fractures.  A computed tomography (CT) scan of the right 
ankle showed a right lateral talar dome fracture with an 
associated bony fragment, diffuse osteoporosis of the right 
ankle, and multiple bony densities inferior to the medial 
malleolus most likely representing changes from old trauma.  
In June 1993, the veteran underwent arthroscopy with removal 
of osteochondral fracture fragments in the right talar dome.  

In early August 1993, the veteran was examined for separation 
from service.  He reported that since his injury in July 
1992, he had been unable to perform various activities and 
that there had been no improvement since his arthroscopy in 
June 1993.  He also reported that he had or had had recurrent 
back pain, and indicated that he had had stiffness in his 
back, which worked itself out after certain lifting motions.  
He also indicated that he had been refused employment, or 
been unable to hold a job or stay in school because of an 
inability to perform certain motions and to assume certain 
positions.  Physical examination revealed an unchanged right 
ankle with a decrease in range of motion with squatting 
secondary to a traumatic fracture.  The diagnosis was 
decrease in range of motion of the "left" ankle due to 
traumatic fracture.  The spine and other musculoskeletal 
system were noted to be normal on examination.  

A few days later, physical examination of the right ankle 
revealed no edema or pain on palpation.  There was stiffness 
but no pain on dorsiflexion or plantar flexion.  Dorsiflexion 
was to 20 degrees, and plantar flexion was to 40 degrees.  
Inversion was to 30 degrees and eversion was to 10 degrees, 
with no pain on either motion.  The assessment was eight-week 
post-op.  The veteran was discharged from active service on 
November 8, 1993.

On November 24, 1993, the veteran was seen at the Spokane, 
Washington, VA Medical Center, for complaints of right ankle 
pain.  He also had questions about running.  Physical 
examination revealed that the right ankle had a full range of 
motion.  It was reported that there was morning stiffness in 
the ankle.  The diagnosis was history of a fracture of the 
right ankle.

On December 6, 1993, the veteran underwent a VA general 
medical examination.  He reported that he had had significant 
improvement after the arthroscopy earlier that year.  He 
indicated that his ankle still had a dull ache and stiffness 
during cold weather, that he occasionally limped a bit, and 
that he had occasional popping and discomfort in the ankle 
when he turned suddenly.  He stated that he no longer ran and 
had difficulty going down stairs, and that his right ankle 
interfered with prolonged walking.  Reportedly, his right 
ankle also interfered a bit with squatting and occasionally 
popped when he stood on his toes.  He indicated that in cool 
weather, it took a while to loosen up his ankle.  He 
estimated that he had lost about five weeks of work in the 
past year due to his right ankle.  It was noted that he 
currently worked as a customer service representative and 
appeared to get along reasonably well in that job.  As for 
his back, the veteran said that when he was a high school 
student, he was told that he had a congenital deformity of 
his lower spine.  He reported no injuries in service and 
indicated that he had occasional discomfort in the lower 
spine that did not interfere with his usual activities.

Physical examination revealed no visible or palpable 
deformity of the right ankle.  Dorsiflexion, plantar flexion, 
eversion and inversion of the ankle were normal, although 
there was very slight crepitus on vigorous dorsiflexion and 
plantar flexion.  Examination of the low back was totally 
unremarkable.  The veteran appeared to be in no distress or 
pain, and his lumbar spine had a normal range of motion.  A 
brief neurologic examination was normal.  X-rays of the right 
ankle revealed evidence of an old injury involving the dome 
of the talus and an old, severe injury to the medial 
ligaments of the ankle with prominent residual calcification 
and ossification.  X-rays of the lumbosacral spine revealed 
first-degree spondylolisthesis at the L5-S1 level with no 
other abnormalities.  The relevant clinical diagnoses were 
(1) history of fractures of the right ankle, with 
arthroscopic removal of some bone fragments from the ankle 
joint and with the above-described residual symptoms; and (2) 
history of a congenital deformity of the lower spine detected 
in high school with occasional slight discomfort and no 
history of any injuries in service.

VA medical records from the Spokane, Washington, VA Medical 
Center, reflect that on December 9, 1993, the veteran 
complained of difficulty walking down stairs and slopes.  He 
also had difficulty squatting and turning and was unable to 
run.  Physical examination showed no ankle swelling.  
Inversion and eversion were both to 30 degrees, and 
dorsiflexion and plantar flexion were both to 45 degrees, all 
without pain.  Neurovascular status was intact in the right 
foot.  It was noted that the right ankle had an excellent 
range of motion and that there was no need for an air cast.  

In April 1994, the veteran was seen at a VA physical therapy 
unit for instruction in exercises to strengthen his right 
ankle.  He reported that there was some swelling in the right 
ankle at the end of the day after having been on his feet all 
day at his job.  He also indicated that the right ankle was 
painful during weather changes.  Physical examination 
revealed that inversion and eversion were both to 30 degrees 
with no pain and that dorsiflexion and plantar flexion were 
both to 45 degrees with no pain.  There was some mild 
crepitus with dorsiflexion, plantar flexion and eversion.  No 
edema was palpable.  The physical therapist suggested using a 
brace for activities, open (rather than closed) chain weight 
lifting, and using compression during weather shifts.  It was 
also suggested that the veteran continue bicycling, and 
consider swimming, custom-shoe orthotics, and a podiatry 
appointment.  It was noted that there had already been 
improvement with the range of motion exercises.

In the July 1994 rating decision, service connection was 
granted for residuals of a right ankle fracture and a zero 
percent disability rating was assigned under Diagnostic Code 
5271 (ankle, limited motion of), effective November 9, 1993, 
the day following separation from active service.

In late July 1994 the veteran filed a notice of disagreement 
in which he stated that he had had to reduce his work hours 
because his job required him to be on his feet, which caused 
his right ankle to swell and become painful after two to 
three hours of standing.  He said that his back bothered him 
following a jump in 1992 and that it got better, but later 
worsened.  He indicated that he did not see a doctor because 
he felt that it was just stiffness in his back. 

The veteran was referred by W. Gray, M.D., to J. Keeve, M.D., 
for a private evaluation of his right ankle in late July 
1994.  He reported that for the past two to three months, he 
had had some continued, intermittent discomfort in the ankle.  
He said that he did not take aspirin or other anti-
inflammatory medications on a regular basis.  He noted ankle 
stiffness in the morning, which would loosen up with walking, 
and some intermittent swelling.  Reportedly he had difficulty 
running and had discomfort when descending stairs.   

Dr. Keeve reported that physical examination revealed 
surprisingly symmetric dorsiflexion and plantar flexion in 
the right ankle when compared with the opposite side, 
although there were some problems with inversion and 
eversion.  There was tenderness anterior to the lateral 
malleolus, which caused discomfort when walking for prolonged 
periods.  Neurologic and vascular status was intact.  The 
veteran's arthroscopy portals were satisfactorily healed and 
he had no significant medial tenderness.  Dr. Keeve noted 
that radiographs revealed evidence of a healed bi-malleolar 
fracture, which appeared to be in satisfactory position.  
There was some evidence of osteophytes in the medial 
malleolar region and some diffuse degenerative changes; 
otherwise, the mortise appeared to be reasonably well 
maintained.  The impression was post-traumatic arthritis of 
the right ankle, status post ankle arthroscopy and 
debridement.

Dr. Keeve advised the veteran that anti-inflammatory 
medications would be the most appropriate treatment in view 
of his good range of motion in the right ankle and 
intermittent discomfort and that if he continued to have 
mechanical symptoms, he would be a candidate for another 
ankle arthroscopy.  Dr. Keeve noted that with the range of 
motion in the right ankle and overall good alignment of the 
joint, it could be many years before ankle fusion might be 
necessary. 

In November 1994, the RO requested that S. Rives, D.C. submit 
the veteran's treatment records.  Later that month, Dr. Rives 
responded with a statement, noting that he saw the veteran 
once in early October 1994 for low back pain and that X-rays 
revealed first-degree spondylolisthesis at L5-S1.  He said 
that he treated the veteran with spinal manipulation and that 
the diagnosis were "lumbar" and spondylolysis.

On November 3, 1994, the veteran underwent a private 
evaluation of his right ankle by S. Allen, P.T., O.C.S. The 
veteran reported that over the past few months he had 
increased pain in his right ankle and foot with weight-
bearing activities and had begun to experience discomfort 
with non-weight-bearing activities.  He said that he moved 
slowly in the morning due to some increased pain and 
stiffness in his ankle and foot, which gradually subsided as 
the day progressed.  He indicated that he was vulnerable to 
repetitive ankle sprains because the ankle would easily 
rotate inward with the slightest change in terrain or small 
pebbles beneath his feet.  He noted that he had difficulty 
squatting due to ankle pain and that his work in retail sales 
had been difficult because his job required prolonged weight 
bearing on concrete surfaces.  

Mr. Allen noted that the veteran's gait showed a mild 
decrease stance time on the right lower extremity.  Following 
testing, laxity in the right subtalar joint was noted; 
otherwise, stability of the ankle and foot was normal.  
Neurovascular status and strength in the right ankle and foot 
were normal.  Mr. Allen noted that the veteran had a loss of 
full passive dorsiflexion in the right ankle and possibly 
some post-traumatic hypermobility in the subtalar joint.  Six 
sessions of physical therapy were recommended to increase 
passive dorsiflexion in the right ankle and stabilization to 
the subtalar.

In a November 9, 1994, statement, which was submitted with a 
VA Form 9, the veteran argued that the limitation of motion 
in his right ankle should be based on weight-bearing 
activities, stating that he had a limited ability to squat on 
his right leg because of limitation of motion in the right 
ankle.  He asserted that his right ankle disorder prevented 
him from pursuing a career as an Army officer and that Dr. 
Keeve said that he would need an ankle fusion in ten to 
twenty years.  The veteran stated that he had loss of income 
because he worked only thirty-two hours a week and argued 
that medical professionals had told him to change careers 
because working in the retail industry worsened his ankle 
disorder.  Regarding his back, he stated that 
spondylolisthesis had not disqualified him for military 
service and that he first noticed stiffness in his back after 
his twelfth parachute jump in service.

The report of VA X-rays of the right ankle taken in July 1996 
indicates that there were persistent ossific opacities in the 
soft tissues adjacent to the medial malleolus and an 
unchanged cortical deformity involving the lateral aspect of 
the talus.  The conclusion was unchanged, probable, chronic 
post-traumatic changes involving the talus and malleolar 
region.

The veteran underwent a VA examination in August 1996.  He 
reported that although he walked without any problems, there 
was a dull ache in his right ankle.  Physical examination 
revealed dorsiflexion was to 10 degrees and plantar flexion 
was to 30 degrees.  Rotation of the ankle was normal.  He 
could walk on his toes and heels, and there was a normal arch 
to his foot.  The diagnosis was history of fracture in 1992.  
In an addendum, the examiner indicated that X-rays were 
reviewed, and that there was no change in the diagnosis.  

The RO asked the August 1996 VA examiner to address whether 
there was functional loss due to weakness or pain on use.  In 
December 1996, the examiner amended the diagnosis to history 
of fracture in 1992, with dull aching pain during use. 

In  December 1996 the RO assigned a 10 percent disability 
rating for the residuals of a right ankle fracture under 
Diagnostic Code 5271, effective November 9, 1993.

In March 1998 the Board remanded the case for further 
development, to include obtaining additional medical records 
and affording the veteran a VA examination.

By an April 1998 letter, the RO asked the veteran to identify 
all medical treatment for back and ankle disorders since 
active service and to authorize the release of his medical 
records.  The veteran did not respond.

The RO received additional VA outpatient treatment records in 
April 1998.  Records not previously associated with the 
claims file reflect that in October 1994 the veteran's right 
ankle was examined and X-rays were taken.  At that time, the 
veteran complained of pain in the right ankle.  Physical 
examination revealed that his gait was normal and that there 
was a decrease in range of motion in the right ankle.  The 
assessment was history of a fracture of the right ankle.  
Current X-rays were compared with a report of December 1993 
X-rays and it was concluded that there was probably no change 
in the right ankle since the December 1993 study.

By an April 1998 letter, the RO asked to veteran to provide 
the addresses of Dr. Knox, Dr. Crawley and the Spokane, 
Washington, Police Academy and to authorize them to release 
any medical records.  The veteran did not respond.

At the time of a VA examination in July 2000, the claims file 
was reviewed by the examiner.  The veteran reported that X-
rays taken in August 1988 had revealed bilateral lumbar 
spondylosis and grade I "anterolisthesis" of L5 on S1, that 
he had had no back injury or symptoms, and that he was 
disqualified from a law enforcement career but was cleared to 
enlist in the Army.  During service, he had rare episodes of 
relatively minor low back pain which did not significantly 
impair his functioning.

The veteran also reported that he fractured his right ankle 
in July 1992 and fractured his left ankle in August 1997, 
which required surgery.  He described his right ankle as 
being "not too bad" and symptomatic mostly in the 
wintertime, when it was stiff upon arising.  He never noticed 
any heat, redness or swelling and had not lost time from work 
in the past year because of his right ankle.  The veteran 
reported that his left ankle was almost constantly painful, 
prevented him from sprinting and various sports, and was the 
more limiting one.  He could not delineate any limitation due 
to his right ankle, claiming that left ankle prevented him 
from challenging his right one.  He reported that he 
experienced a "kink" in his low back if he walked more than 
a mile, which was relieved by certain exercises.  He stated 
that historically his low back disorder seemed to improve as 
his right ankle disorder improved and that the low back 
disorder recurred in 1997 after a quadriceps injury.

Physical examination of the spine showed that the vertebral 
column was nontender to percussion and had no bony 
abnormalities.  There was no S1 joint or gluteal region 
tenderness.  Paraspinal muscles were symmetrical, without 
fasciculations.  Straight leg raise was negative to 90 
degrees, bilaterally.  Lumbar flexion was to 78 degrees, with 
fingertips one inch from the floor; extension was to 27 
degrees; and lateral flexion was to 33 degrees and 28 degrees 
on the right and left, respectively.

Physical examination of the right ankle revealed no residual 
surgical incision.  The circumference of the right ankle was 
2.4 centimeters smaller than the left.  Right ankle 
dorsiflexion was to 20 degrees and plantar flexion was to 32 
degrees.  Left ankle dorsiflexion was to 5 degrees and 
plantar flexion to 21 degrees.  No heat, induration or rigor 
of the right ankle was detected, and no crepitus was 
appreciated.  The examiner noted that the ankles were 
nontender to passive range of motion and that no significant 
laxity was noted, although there was "some suggestion of 
ankylosis."  Both feet had moderate calluses on great toes 
and were otherwise in excellent condition.  Lower extremity 
motor strength was 5/5 bilaterally and nontender, and 
dorsalis pedis pulses were present bilaterally.  
Neurologically, light touch, proprioception and vibratory 
sense were intact bilaterally.  As for gait, there was normal 
heel strike without a limp.  The veteran easily ascended onto 
and descended off the examination table and offered excellent 
effort.  There was no significant pain behavior noted in the 
areas in question.  The relevant tentative diagnoses were 
pre-service diagnosis of lumbar spondylosis and 
spondylolisthesis of L5 on S1; lumbosacral strain secondary 
to ankle injuries; and right ankle fracture with normal range 
of motion.  
 
In an addendum to the examination report, it was indicated 
that X-rays of the lumbar spine showed grade I 
spondylolisthesis at L5-S1, which had not progressed and 
bilateral pars defects.  Disk heights and vertebral body 
heights were preserved except at L5-S1 where there was 
moderate disk space narrowing and vacuum change.  
Mineralization appeared normal, and facet and sacroiliac 
joints were intact.  The impression was stable appearance of 
grade I spondylolisthesis.  X-rays of the right ankle 
revealed persistent ossific opacities in the soft tissues 
adjacent to the medial malleolus.  There was an unchanged 
critical deformity involving the lateral aspect of the talus.  
The radiographic impression regarding the right ankle was 
unchanged probable chronic post-traumatic changes involving 
the right talus and malleolar region.  

The final clinical diagnoses, in pertinent part, were pre-
service diagnosis of lumbar spondylosis and spondylolisthesis 
of L5 on S1; lumbosacral strain secondary to ankle injuries; 
and right ankle fracture.  The examiner determined that 
lumbar spondylosis with spondylolisthesis of L5 on S1 was a 
congenital defect, and added that there was no evidence that 
this condition worsened as a result of active service.  The 
examiner also noted that this condition was not significantly 
impacted by the ankle condition.  The examiner stated that 
the right ankle condition did not significantly impact the 
veteran's daily activities or normal employability 
requirements.

The RO wrote to the veteran in November 2001 and informed of 
the evidence of record.  The RO also told him that treatment 
records of Drs. Gray, Keeve, and Rives, and Mr. Allen needed 
to be obtained, along with the records of a medical 
examination performed in or around 1988 by the Spokane, 
Washington, Police Department or Police Academy.  The RO 
indicated that it would obtain any private medical evidence 
if he authorized the release of such evidence.   The veteran 
did not respond.

II.  Legal Criteria

Service Connection

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation; however, disability from a 
superimposed chronic acquired disease or injury during 
service may be considered for service connection.  See 
38 C.F.R. § 3.303(c) (2001); VAOPGCPREC 82-90 (July 18, 
1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
on examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304 
(2001).  The presumption of soundness only applies where 
there has been an induction  examination in which the later-
complained-of disability was not detected.  Crowe v. Brown, 7 
Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).
 
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Medical facts and principles may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (2001).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as opposed to merely the symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. at 45,630 (to be codified as amended at 38 C.F.R § 
3.159(a)(1)).

The regulations implementing the VCAA of 2000 define 
competent medical evidence as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  38 U.S.C. 
§ 5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102.

Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the rule of Francisco is not applicable to 
the assignment of an initial rating for a disability 
following an award of service connection for that disability.  
Rather, when an appeal is taken from an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. § 4.45 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The United States Court of 
Appeals for Veterans Claims (hereinafter "the Court"), has 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Arthritis due to trauma, substantiated by X-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5271 provides that 10 and 20 percent 
disability ratings are warranted for moderate and marked 
limitation of motion of the ankle, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The normal range of motion 
for an ankle is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.70, Plate II (2001).

Ankylosis of the ankle, in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity, a 40 
percent rating is warranted.  Ankylosis in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees warrants a 30 percent rating.  Ankylosis of the 
ankle in plantar flexion, less than 30 degrees, is to be 
rated as 20 percent disabling.  This is minimum rating under 
this code.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2001).  

Ankylosis of the subastragalar or tarsal joint is rated under 
Diagnostic Code 5272, which provides that 10 and 20 percent 
disability ratings are warranted for ankylosis in good and 
poor weight-bearing positions, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5272 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

III.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to these claims merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.  

As explained below, VA has made all reasonable efforts to 
assist the veteran in the development of his claims and has 
notified him and his representative of the information and 
evidence necessary to substantiate his claims and of the 
efforts to assist him.  Thus, although the RO did not have 
the benefit of the explicit provisions of the VCAA or the new 
regulations in October 2000, when the latest supplemental 
statement of the case was issued, VA's duties have been 
fulfilled and the Board may proceed to decide the claim 
without prejudice to the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGPREC 16-92 (July 24, 1992).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001);  66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).  
Through letters, the statement of the case, and supplemental 
statements of the case, the RO informed the veteran of the 
information and medical and lay evidence that was necessary 
to substantiate his claims, and his responsibilities for 
providing that information and evidence.  Copies of most of 
the letters, the statement of the case, and all of the 
supplemental statements of the case were sent to the 
representative, and the claims file was available to the 
representative for review prior to the submission of the 
February 2002 written argument.  Therefore, the veteran and 
his representative have been notified of the information and 
evidence needed to substantiate these claims.  38 U.S.C.A. § 
5103A; 66 Fed. Reg. at 45,630-32 (to be codified as amended 
at 38 C.F.R § 3.159).




In a claim for disability compensation, VA will make 
reasonable efforts to obtain the claimant's service medical 
records, if relevant to the claim; other relevant records 
pertaining to the claimant's active military, naval or air 
service that are held or maintained by a governmental entity; 
VA medical records or records of examination or treatment at 
non-VA facilities authorized by VA; and any other relevant 
records held by any Federal department or agency.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159).  The veteran's 
service medical records and copies of the VA examination 
reports are in the file.  Moreover, the RO obtained all 
relevant VA medical records.  In light of the above, VA has 
fulfilled its duty to assist in obtaining relevant records 
from a Federal department or agency.  38 U.S.C.A. § 5103A; 66 
Fed. Reg. at 45,630-32 (to be codified as amended at 38 C.F.R 
§ 3.159).

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. at 45,630-32 (to be codified as amended at 38 
C.F.R § 3.159).  

By two April 1998 letters and one November 2001 letter, the 
RO asked the veteran to identify all post-service treatment 
for his back and right ankle disorders; to provide the 
addresses for various private medical professionals and the 
Spokane, Washington, Police Department and Police Academy; 
and to authorize the release of those records.  However, the 
veteran did not respond to any of those letters so the RO was 
unable to request various non-Federal Government records.  By 
the November 2001 letter, a copy of which was sent to the 
representative, the RO informed the veteran of the evidence 
of record.  As noted above, the claims file was available to 
the representative for review prior to the submission of the 
February 2002 written argument.  Thus, VA has fulfilled its 
duty to assist in obtaining relevant records not in the 
custody of a Federal department or agency and has properly 
notified the veteran and his representative of the efforts to 
obtain such records.  38 U.S.C.A. § 5103A; 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).

The veteran was afforded a VA examination that addressed 
whether his spondylolisthesis of the lumbar spine is a 
congenital defect.  As to the right ankle disorder, the VA 
examinations addressed the criteria of the relevant 
diagnostic codes and the applicability of 38 C.F.R. §§ 4.40 
and 4.45.  Accordingly, VA has satisfied its duty to assist 
by providing medical examinations and obtaining a medical 
opinion.  66 Fed. Reg. at 45,631 (to be codified as amended 
at 38 C.F.R § 3.159(c)(4)).

Furthermore, the RO complied with the directives of the March 
1998 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


Service connection for Spondylolisthesis of the Lumbosacral 
Spine

Although spondylolisthesis of L5 on S1 was not noted on the 
veteran's service entrance examination, an August 1988 X-ray 
report associated with the service medical records shows that 
the veteran had spondylolysis and spondylolisthesis of L5 on 
S1.  Thus, there is clear and unmistakable evidence that 
spondylolisthesis preexisted service regardless of whether 
its etiology is congenital/developmental or acquired.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  Additionally, 
the July 2000 VA examiner stated that the spondylolisthesis 
was a congenital "defect" and that there was no evidence 
that the condition worsened as a result of military service.  
There is no competent evidence to the contrary.  

Thus, the competent and probative evidence shows that 
spondylolisthesis of L5 on S1 is a congenital defect which 
preexisted service and that it did not worsen as a result of 
service.   Under the applicable legal criteria, it is not a 
disease or injury for which service connection can be granted 
even if it was symptomatic during service.  The veteran's 
assertions about in-service back pain are not competent 
medical evidence that his pre-service spondylolisthesis is 
not a congenital defect and that it underwent an increase in 
disability during active service.  See 66 Fed. Reg. at 45,630 
(to be codified as amended at 38 C.F.R § 3.159(a)); see also 
Espiritu, 2 Vet. App. at 494-95.  In fact, it was still 
characterized as only "grade one" based on X-rays taken in 
2000, several years after service. 

Therefore, the preponderance of the evidence is against the 
claim, and the claim for service connection for 
spondylolisthesis of the lumbosacral spine must be denied.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(c) (2001); VAOPGCPREC 82-90 (July 18, 1990).

Disability Rating for Residuals of a Right Ankle Fracture

The veteran's right ankle disability is rated based on 
limitation of motion under Diagnostic Code 5271.  Although 
Dr. Keeve indicated in July 1994 that the veteran had post-
traumatic arthritis in the right ankle, X-rays of the right 
ankle have been taken several times at VA and no VA medical 
professional has diagnosed post-traumatic arthritis.  
However, even assuming that the residuals of the right ankle 
fracture include post-traumatic arthritis, such residuals 
would still be rated on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5271.

The veteran has undergone numerous range of motion tests.  He 
had full or normal range of right ankle motion on a November 
24, 1993, VA evaluation, and a December 6, 1993, general 
medical examination.  On December 9, 1993, range of motion of 
the right ankle was reported as dorsiflexion to 45 degrees 
and plantar flexion to 45 degrees.  This constitutes a full 
or greater range of ankle motion.  See 38 C.F.R. § 4.70, 
Plate II.  In April 1994, the veteran had the same range of 
motion in the right ankle on dorsiflexion and plantar flexion 
as he did on December 9, 1993.  

A report of a July 1994 private medical evaluation reflects 
that the dorsiflexion and plantar flexion of the both ankles 
were surprisingly symmetrical and that such range of motion 
was considered good.  Although an October 1994 VA outpatient 
treatment record indicates that there was a decrease in right 
ankle motion, the actual range of motion was not given.  At 
the time of a November 1994 private evaluation by a physical 
therapist, a loss of full passive dorsiflexion was noted on 
certain testing, but the extent of the loss was not reported.  
Thus, there is no persuasive evidence that there was marked 
limitation of motion of the right ankle during the latter 
half of 1994.  

On the August 1996 VA examination, range of motion in the 
right ankle was dorsiflexion to 10 degrees and plantar 
flexion to 30 degrees.  This reflects a loss of only 25 
degrees of the total 65 degrees of normal ankle motion.  
Thus, it barely constitutes moderate limitation motion if the 
normal range were to be divided into three segments of 
approximately 22 degrees, with "moderate" limitation of 
motion encompassing the middle segment of approximately 22 to 
44 degrees.  See 38 C.F.R. § 4.70, Plate II.  Most recently, 
on the July 2000 VA orthopedic examination, dorsiflexion of 
the right ankle was to 20 degrees and plantar flexion was to 
32 degrees.  This constitutes normal dorsiflexion and over 70 
percent of normal plantar flexion, reflecting loss of only 13 
degrees of the total 65 degrees of normal ankle motion.  A 
total loss of 13 degrees could be classified as slight/mild.  
Thus, there is no competent evidence that since November 9, 
1993, the veteran's right ankle has manifested (or 
approximated) marked limitation of motion.  

In regard to the veteran's subjective complaints, in late 
1993 and early 1994, he expressed various complaints, 
including difficulty squatting, morning stiffness, pain 
during weather changes, and swelling after prolonged standing 
on his feet.  In his November 1994 statement, he also argued 
that the limitation of motion in his right ankle should be 
evaluated based on weight-bearing activities, not non-weight-
bearing activities.  Nevertheless, as noted above, he had 
full range of right ankle motion through April 1994 and 
limitation of motion of an unspecified extent for the 
remainder of 1994.  The August 1996 and July 2000 VA 
examiners addressed functional limitation.  The August 1996 
VA examiner amended the initial diagnosis to history of a 
fracture in 1992, with a dull aching pain during use.  
However, inasmuch as only a 25 degree loss of motion was 
noted on the August 1996 VA examination (with 40 degrees of 
motion retained), that limited motion, along with any 
functional limitation due to pain or related factors, would 
not constitute or more nearly approximate marked limitation 
of ankle motion.  At the July 2000 VA examination, the 
veteran's only right ankle complaint was of morning 
stiffness, primarily in the winter.  After assessing the 
veteran's disability, the July 2000 VA examiner concluded 
that the right ankle condition did not significantly impact 
his daily activities or normal employability requirements.  
Additionally, at that time he had no more than slight or mild 
limitation of right ankle motion (13 degrees).  Accordingly, 
even with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
his right ankle disability was not more than "moderate" and 
does not warrant more than a 10 percent rating.  

Although the veteran was specifically asked to submit, or 
authorize the release of, private medical records that could 
have provided competent evidence of the status of his right 
ankle disability, he failed to do so.  Thus, his claim has 
been decided on the evidence of record.  Accordingly, even 
with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
Board concludes that limitation of right ankle motion along 
with any functional limitation due to pain or related factors 
does not constitutes or more nearly approximate marked 
limitation of ankle motion so as to provide a basis for a 
rating in excess of the current 10 percent.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the residuals of the right ankle fracture.  While the 
veteran may have to undergo an ankle fusion in the future, as 
noted by Dr. Keeve, disability ratings are based on current 
and, in this case, past levels of disability, not future, 
possible levels of disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.  Should the veteran 
undergo an ankle fusion, he will be rated on his ankle 
disability as then shown.  

Although the July 2000 VA examiner noted that there was 
"some suggestion" of ankylosis, she did not specify the 
joint to which she was referring.  In any event she clearly 
reported range of motion of each ankle, with the right being 
significantly greater (and closer to normal) than the left.  
There is no competent evidence that the veteran's right ankle 
is ankylosed in plantar flexion at less than 30 degrees so as 
to warrant a 20 percent rating or in dorsiflexion between 0 
and 10 degrees so as to warrant an increase under Code 5270.  
Diagnostic Code 5272 provides ratings for ankylosis of the 
subastragular or tarsal joint, but to warrant a 20 percent 
rating, the ankylosis would have to be in a poor weight-
bearing position.  Not only does the evidence not establish 
ankylosis of the subastragalar or tarsal joint but there is 
no competent evidence suggesting that even if such a joint is 
ankylosed it is in a poor weight-bearing position.  
Accordingly, a higher rating is not warranted under 
Diagnostic Code 5272.  38 C.F.R. § 4.71a, Diagnostic Code 
5272.  Inasmuch as the ankle already is rated based on 
limitation of motion, a separate rating for any ankylosis of 
the subastragalar or tarsal joint, if such were present, 
would not be warranted.  See 38 C.F.R. § 4.14 (2001) 
(avoidance of pyramiding).  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
veteran has asserted that he was precluded from pursing a 
career as an Army officer because of his right ankle 
disability.  However, the percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  Therefore, inability to meet the physical 
requirements for a military career are irrelevant for 
determining whether an extraschedular evaluation is 
warranted.  Id.  Additionally, he had been out of service for 
less than a month at the time of his December 6, 1993, VA 
examination, when he reported that he had not worked five 
weeks in the past year because of his right ankle disability, 
so he apparently was including time during service when he 
underwent an arthroscopy with fragment removal earlier that 
year.    

With regard to factors that would present an unusual 
disability picture, it is neither claimed nor shown that the 
right ankle disorder has resulted in frequent periods of 
hospitalization.  As to any marked interference with 
employment, the veteran has worked in the retail industry, 
which required him to stand during work.  In 1994, he claimed 
that he had to reduce his work hours to thirty-two hours a 
week and that he was advised to change careers.  However, it 
is not clear whether he still works in the retail industry.  
Additionally, he did not cooperate with the development 
requested by remand and did not make available certain 
records of claimed post-service treatment for his right ankle 
disability, nor did he identify or submit any independent 
evidence showing that his disability presented an unusual 
disability picture.  Additionally, at the July 2000 VA 
examination, he reported that he had not lost any time from 
work in the past year because of his right ankle and the July 
2000 VA examiner indicated that the right ankle condition did 
not significantly impact the veteran's daily activities or 
normal employability requirements.

In sum, the veteran's right ankle disability is not shown by 
competent and probative evidence to require frequent periods 
of hospitalization or to cause "marked" interference with 
employment or to otherwise create an unusual disability 
picture warranting an extraschedular rating.  To the extent 
that additional medical evidence might have supported an 
extraschedular rating, the veteran did not cooperate in the 
procurement of any additional medical evidence.


ORDER

Service connection for spondylolisthesis of the lumbosacral 
spine is denied.

An initial evaluation in excess of 10 percent for residuals 
of a right ankle fracture is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

